NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0298n.06
                             Filed: May 28, 2008

                                         Case No. 07-5615

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 IRENE BLAIR,                                          )
                                                       )
         Plaintiff-Appellant,                          )
                                                       )       ON APPEAL FROM THE
                 v.                                    )       UNITED STATES DISTRICT
                                                       )       COURT FOR THE EASTERN
 UNITED STATES OF AMERICA,                             )       DISTRICT OF KENTUCKY
                                                       )
         Defendant-Appellee.                           )
                                                       )
 _______________________________________               )
                                                       )
                                                       )

BEFORE: BATCHELDER, MOORE, and McKEAGUE, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. Plaintiff-Appellant Irene Blair appeals the

district court’s grant of summary judgment in favor of the United States Army Corp of Engineers

(“United States” or “COE”) on her premises liability claims brought pursuant to the Federal Tort

Claims Act (“FTCA”). Blair alleged in her complaint that the United States was liable for injuries

she sustained after she slipped in standing water in the federally-owned parking lot of the Carr Creek

Marina. The district court granted summary judgment in favor of the United States because, under

Kentucky law — the applicable law pursuant to the FTCA — the undisputed facts established that

the standing water was an open-and-obvious hazard as a matter of law, and the COE did not have

a duty to warn Blair of that condition or to protect her from it.

       After carefully reviewing the record, the applicable law, the parties' briefs and counsels'
arguments, we conclude that the district court did not err in its conclusions. As the district court’s

opinions carefully and correctly set out the law governing the issues raised, and clearly articulate the

reasons underlying its decisions, issuance of a full written opinion by this court would serve no

useful purpose. Accordingly, for the reasons stated in the district court’s opinions granting summary

judgment and denying reconsideration, we AFFIRM.




                                                   2